          Case 3:20-cv-02731-VC Document 922 Filed 12/23/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                        ORDER GRANTING MOTION FOR
                                                    TRO
          v.
                                                    Re: Dkt. No. 911
  DAVID JENNINGS, et al.,
                 Defendants.


       The motion for a temporary restraining order is granted in part. This motion is more

challenging than the motions relating to the Mesa Verde Detention Center because the Yuba

County Jail is run by a separate government entity and houses both ICE detainees and county

detainees. Some of the relief sought by the plaintiffs would intrude too greatly on the County’s

ability to operate the facility as a whole. Most of the remaining measures sought by the plaintiffs

are ones that the federal defendants have already agreed to take. But past experience in this case

shows that a court order is necessary to ensure these sorts of safety measures are actually

implemented. Accordingly, the federal defendants are ordered to:

   1. Prevent additional immigration detainees from being placed into YCJ for the duration of

       the outbreak there. The outbreak will be considered over when there are no new positive

       tests among any staff or detainees for two consecutive weeks;
      Case 3:20-cv-02731-VC Document 922 Filed 12/23/20 Page 2 of 4




2. Ensure that rapid antigen tests are administered to any class member who has been

   identified as experiencing COVID-19 symptoms by YCJ medical personnel or class

   counsel;

3. Ensure that rapid antigen tests are administered to any class member in close contact with

   anyone who tests positive for COVID-19, with close contact including by definition

   being housed in the same housing unit, pod or tank as a COVID-positive individual at the

   time of the positive test or at any time in the prior two days;

4. Ensure that all class members are tested at least once per week with a laboratory COVID-

   19 test until at least two weeks have passed with zero positive tests among staff or the

   population in custody at YCJ. Class members who have tested positive within the last 90

   days need not be retested, unless they begin presenting symptoms anew;

5. Ensure that any class member who is identified by medical personnel or class counsel as

   experiencing symptoms of COVID-19 is individually isolated unless he tests positive,

   satisfies the CDC criteria for release from isolation, or is released from custody;

6. Ensure that any class member who tests positive for COVID-19 is isolated, individually

   or with other COVID-positive detainees, from detainees who have not tested positive

   until he satisfies the CDC criteria for release from isolation or is released from custody;

7. Ensure that there is cleaning and disinfection by staff of any cell or bunk prior to the

   introduction of a class member into that cell or bunk;

8. Ensure that no class members are held in the section of YCJ identified as the “Old Jail”;

9. Ensure that all class members are provided with fresh, disposable masks daily until at

   least two weeks have passed with no new positive COVID tests at YCJ;




                                             2
         Case 3:20-cv-02731-VC Document 922 Filed 12/23/20 Page 3 of 4




   10. Provide updates in public filings with this Court by 5 p.m. daily. If the federal defendants

       are unable to obtain some of this information before then, the filing must explain why

       they have not received it and the efforts they have undertaken to obtain it. The daily

       filings must include:

           a. The number of (i) class members, (ii) County prisoners, and (iii) staff members

              testing positive for COVID-19 since the last report and cumulatively;

           b. The number of (i) class members, (ii) County prisoners, and (iii) staff members

              experiencing symptoms of COVID-19 since the last report and cumulatively;

           c. The location of all class members;

           d. The location of COVID-positive individuals in custody at YCJ;

           e. The location of symptomatic individuals in custody at YCJ;

           f. Plans for the testing, quarantine and isolation of class members, County prisoners,

              and staff, and the implementation of those plans;

           g. Plans for the testing of class members, County prisoners, and staff, and the

              implementation of those plans;

   11. Provide updates to class counsel as soon as the information is available concerning the

       names of (a) any class member experiencing COVID symptoms, (b) any class member

       testing positive, and (c) any class member refusing to be tested;

   12. Provide timely responses to questions from class counsel concerning matters affecting the

       health and safety of class members in custody at Yuba County Jail.


                                 ORDER TO SHOW CAUSE

       The federal defendants are ordered to show cause why a preliminary injunction should
not issue requiring them to maintain these measures for the duration of the outbreak (assuming



                                                3
          Case 3:20-cv-02731-VC Document 922 Filed 12/23/20 Page 4 of 4




that the outbreak lasts longer than the temporary restraining order period). If the federal

defendants wish to file a brief in response to the order to show cause, they must do so by 10 a.m.

on January 4, 2021. The plaintiffs may file a reply by no later than 6 p.m. on January 5. The

hearing on the order to show cause will be held on January 7, 2021 at 10 a.m. by Zoom. If the

parties wish to seek more time before the hearing on the order to show cause, they may do so by

submitting a stipulated request.

       IT IS SO ORDERED.

Dated: December 23, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 4
